Citation Nr: 1100331	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  That rating decision also denied the Veteran's claim 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD).

When this case previously was before the Board in May 2007, the 
Board remanded for additional development the issues of 
entitlement to service connection for PTSD and entitlement to an 
increased rating for post-traumatic headaches.  In an October 
2009 rating decision, the Appeals Management Center (AMC) granted 
service connection for PTSD.  The issue of entitlement to an 
increased rating for post-traumatic headaches has been returned 
to the Board for further appellate action.

The Veteran testified at a Travel Board hearing in Boston, 
Massachusetts, before the undersigned Veterans Law Judge in May 
2005.  A transcript of that proceeding is of record.

A December 2008 optometry note reflects a diagnostic 
assessment of traumatic subepithelial corneal scar in the 
left eye and appears to link that scar to an in-service 
head injury.  A January 2009 VA ear, nose, and throat 
examination report reflects a diagnosis of mild septal 
deviation, and the examiner opined that the deviation is 
related to facial trauma the Veteran sustained during 
service.  The Board finds that these records raise the 
issues of entitlement to service connection for a corneal 
scar of the left eye and entitlement to service connection 
for septal deviation.  Since those issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over them.  They are 
referred to the AOJ for appropriate action.

In addition, the Veteran's representative raised the issue 
of entitlement to a total disability rating based on 
individual unemployability (TDIU) in the January 2010 
post-remand brief.  Since that issue has not been 
adjudicated by the AOJ, the Board does not have 
jurisdiction over it.  Therefore, it also is referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  
VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating 
for his post-traumatic headaches.  The Board noted in its May 
2007 remand that this disability was rated 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006), which 
allows a maximum 10 percent rating for purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  After considering the 
evidence of record, including a May 2002 VA examination report, 
the Board found it appropriate to consider whether the Veteran's 
post-traumatic headaches should be rated by analogy to migraine 
headaches under Diagnostic Code 8100.  However, the Board also 
determined that the evidence of record did not address the 
severity of the Veteran's headaches in sufficient detail to 
permit evaluation under Diagnostic Code 8100 and remanded the 
issue for further development.

In the May 2007 remand, the Board instructed that the Veteran be 
afforded a new VA examination.  It specifically requested that 
the examiner describe the frequency and duration of the Veteran's 
headaches, as well as any manifestations associated with them.  
It also specifically requested that the examiner evaluate any 
reported subjective symptoms to determine whether they were 
consistent with the symptoms of migraine headaches, to include 
whether they were productive of "prostrating and prolonged" 
attacks.

Although the Veteran was afforded the requested VA examination in 
December 2008, the Board finds that the examination report is 
inadequate for rating purposes.  The report provides a summary of 
the Veteran's history of head injury and notes that he has 
experienced headaches since 1982.  However, it does not describe 
the severity or frequency of his headaches, except to note 
briefly that there is "[n]o nausea or vomiting" and that the 
headaches are "[a]t times mild."  The examination report notes 
that the Veteran reported losing a job in a hair salon "due to 
the severity of the headache" he experienced when exposed to 
certain chemicals, but it does not address the severity and 
frequency of his headaches at other times during the appeal 
period.  In addition, although the report describes other 
subjective complaints, including a "left eye spot" and ringing 
in the ears, it does not indicate whether these symptoms are 
associated with the Veteran's headaches.  Finally, the 
examination report does not address whether the Veteran's 
reported symptoms are consistent with the symptoms of migraine 
headaches or whether his headaches result in prostrating and 
prolonged attacks.

The Board is obligated to ensure that the AOJ complies with its 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Since the December 2008 VA examination report fails to 
address the issues identified in the Board's May 2007 remand 
instructions, the Board finds that another remand is necessary.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Review of the record reveals that there also is outstanding 
evidence that may be pertinent to the claim.  The most recent VA 
treatment records associated with the claims file are dated in 
October 2006.  Since the record indicates that the Veteran 
receives treatment for his headaches from VA health care 
providers, more recent VA treatment records should be obtained 
since they likely are pertinent to his claim.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).

In addition, the record reflects that the Veteran was awarded 
disability benefits by the Social Security Administration (SSA) 
in February 2006.  A copy of the SSA's decision to award benefits 
is of record, but no other SSA records, such as copies of medical 
records used by the SSA in making its determination, have been 
obtained and associated with the claims file.  The SSA decision 
indicates that the Veteran's disability benefits were awarded 
based on impairment resulting from his service-connected PTSD and 
other non-service-connected disabilities, rather than his 
service-connected post-traumatic headaches.  However, the 
decision also indicates that at least some evidence related to 
the Veteran's headaches was considered.  Since the SSA records 
are potentially relevant to the Veteran's claim, they also should 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board notes that VA revised the criteria for rating 
traumatic brain injuries during the pendency of the Veteran's 
appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009); 73 
Fed. Reg. 54693 (Sept. 23, 2008).  Although the amended criteria 
apply to claims received by VA on and after October 23, 2008, a 
Veteran whose residuals of a traumatic brain injury were rated 
under the pre-amended regulations may request review under the 
revised criteria, irrespective of whether his or her disability 
has worsened since the last review.

In the January 2010 post-remand brief, the Veteran, through his 
representative, requested review of his post-traumatic headaches 
under the revised criteria.  The Veteran has not been afforded a 
specialized VA traumatic brain injury examination to evaluate his 
disability, and the examination reports and other medical 
evidence of record do not adequately addresses the revised rating 
criteria.  In light of the foregoing, the Board finds that a new 
VA traumatic brain injury examination is warranted.  Moreover, 
since the Veteran has been diagnosed with PTSD, the VA traumatic 
brain injury examination should be conducted by a psychiatrist 
who has training and experience with traumatic brain injuries.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all VA treatment records related to 
treatment received for the Veteran's post-
traumatic headaches from October 2006 to 
the present, to include all records of 
treatment received at the Jamaica Plains 
VA Medical Center, or in other parts of 
the VA Boston Healthcare System.

2.  Obtain from the SSA and associate with 
the claims file a copy of any disability 
determinations the SSA has rendered for 
the Veteran and all records upon which 
such determinations were based.

3.  Then, schedule the Veteran for a new 
VA neurological examination to determine 
the nature and severity of his post-
traumatic headaches.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and a 
longitudinal review of the claims folder, 
the examiner should describe the frequency 
and duration of the Veteran's post-
traumatic headaches and any manifestations 
of those headaches.  The examiner also 
should indicate whether there is evidence 
of multi-infarct dementia associated with 
brain trauma.

The examiner should determine whether the 
symptoms associated with the Veteran's 
post-traumatic headaches are consistent 
with the symptoms of migraine headaches.  
If the examiner determines that his 
headaches are consistent with migraine 
headaches, the examiner should note the 
absence or presence of characteristic 
prostrating attacks; the frequency and 
duration of any such attacks; and the 
extent of any associated economic impact.

The rationale for each opinion expressed 
must be provided.  In rendering the 
requested opinions, the examiner must 
consider the medical evidence of record 
and the Veteran's own statements regarding 
his symptomatology.  If the examiner is 
unable to render an opinion without resort 
to mere speculation, the examiner should 
so state and should provide a supporting 
explanation as to why an opinion cannot be 
provided without resorting to mere 
speculation.  

4.  Schedule the Veteran for a VA 
traumatic brain injury examination with a 
psychiatrist who has training and 
experience with traumatic brain injuries.  
The current Compensation and Pension 
Examination TBI Examination Guidelines 
must be followed.  The claims folder must 
be made available to and reviewed by the 
examiner, and any indicated studies should 
be performed.

The examiner should identify all residual 
symptoms, including all subjective 
complaints such as headaches, that are 
determined to be related to the Veteran's 
in-service head injury and determine the 
current severity of such residuals.

The rationale for each opinion expressed 
must be provided.  In rendering the 
requested opinions, the examiner must 
consider the medical evidence of record 
and the Veteran's own statements regarding 
his symptomatology.  If the examiner is 
unable to render an opinion without resort 
to mere speculation, the examiner should 
so state and should provide a supporting 
explanation as to why an opinion cannot be 
provided without resorting to mere 
speculation.  

5.  Upon receipt of the examination 
reports, the AOJ should closely review 
them to determine if all requested actions 
have been thoroughly and completely 
addressed.  If not, the reports must be 
returned for correction or clarification 
before the claim is readjudicated.

6.  Then, the claim for an increased 
rating for post-traumatic headaches should 
be readjudicated based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

